In this case the plaintiff in error is attempting to appeal to this court without incorporating into the record a copy of the judgment or order appealed from. The record must show the rendition and entry in the lower court of the judgment, decree, or order appealed from, and where the record fails to contain a copy of the final judgment or order of the lower court from which the appeal is taken this court acquires no jurisdiction, and the appeal will be dismissed. Ford v. McIntosh,22 Okla. 423, 98 P. 341; Jones v. Bilby et al., 43 Okla. 494,143 P. 330; Gardenhire v. Burdick, 7 Okla. 212, 54 P. 483; Board v.Moon, 8 Okla. 205, 57 P. 161; Sproat v. Durland, 7 Okla. 230,54 P. 458; Boorigie Bros. v. Rainey-Davis Mercantile Company,47 Okla. 97, 147 P. 774.
The motion to dismiss is sustained.